Citation Nr: 1619974	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-26 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a February 1976 rating decision that denied service connection for a right little toe injury.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.M.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In November 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing has been associated with the record.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for a residuals of a right little toe injury has explicitly been raised by the Veteran (see, e.g., a December 2012 application and the November 2014 Board hearing testimony), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In that regard, the Board notes that there is some confusion whether the claim for service connection based on new and material evidence has been adjudicated and whether it is on appeal.  The December 2011 rating decision and a December 2013 statement of the case determined that there was no CUE in a February 1976 rating decision, denying service connection for a right small toe injury, yet the discussion therein also inexplicably included language to the effect that the Veteran's service connection claim was "considered reopened" and that the prior denial of the claim was "confirmed and continued."  (Notably, there was no discussion as to such evidence as medical records reflecting a total toe amputation, which was added to the record since the 1976 rating decision).  At the Board hearing The Veteran's representative also mentioned having prepared arguments relating to reopening the service connection claim.  This confusion may have stemmed from the fact that the Veteran's August 2011 application requested that his claim be reopened based on CUE in the February 1976 rating decision.  In any case, as was noted by the undersigned at the hearing, the issue that is properly deemed on appeal is the CUE claim, and the application to reopen a claim of service connection for right small toe injury is properly referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  A February 1976 rating decision rating decision considered all of the evidence then in the record and denied the Veteran's claim of service connection for a right little toe injury; the February 1976 rating decision was consistent with the evidence then of record and the laws and regulations in effect at that time. 

2.  The February 1976 rating decision does not contain any error of fact or law that, when called to the attention of later reviewers, compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error. 


CONCLUSION OF LAW

The February 1976 rating decision was not clearly and unmistakably erroneous in denying service connection for a right little toe injury.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations as provided by the VCAA have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, in a claim of CUE, the duties to notify and assist are do not apply.  DUE determinations are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  38 C.F.R. § 20.1411(c), (d);  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  In general a CUE claim does not involve the submission of additional evidence apart from what already resides in the record.  As discussed below, the outcome rests on the interpretation of evidence already in the record. 
Principles of CUE

The decision of a duly constituted rating agency or other agency of original jurisdiction (AOJ) shall be final and binding based on evidence on file at that time and will not be subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); see also 38 U.S.C.A. 5108 (West 2014).  The only exception to this rule is when the decision is the result of CUE.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (Board may correct obvious error on its own initiative).  Under such circumstances, the decision will be reversed or amended, and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  If this exception does not apply, the decision is final and may be reopened only upon the presentation of new and material evidence.  A determination on a claim by the AOJ of which the claimant is properly notified shall become final if an appeal is not perfected.  38 C.F.R. § 20.1103. 

CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A determination that there was [CUE] must be based on the record and the law that existed at the time of the prior . . . decision."  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

CUE is more than a difference of opinion.  38 C.F.R. § 3.105(b).  A claimant seeking to obtain retroactive benefits by proving that the VA has committed CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his prospective entitlement to benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).  For a claim of CUE to succeed, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. App. 52, 57 (1996). 

Criteria for Service Connection

As previously noted, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14 (1992).  At issue in this case is the February 1976 rating decision.  The legal criteria in effect at that time were:

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled... compensation.  38 U.S.C. § 310 (1970); 38 C.F.R. § 3.303(a) (1975).   

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1970); 38 C.F.R. § 3.304(b) (1975).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (1970); 38 C.F.R. § 3.306(a) (1975).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C. § 353 (1970); 38 C.F.R. § 3.306(b) (1975).

Factual Background

Upon filing his claim for CUE in August 2011, the Veteran stated that the February 1976 rating decision which denied service connection for a right little toe injury based on non-aggravation of a pre-existing condition, involved errors in the way the RO considered the claim.  He argued that he had to undergo surgery on his toe and toe nail during service because his feet were aggravated by wearing combat boots, exercise (physical training), and general discomfort due to pain.  He noted that he was presumed to be sound based on an induction physical examination, and that although he had a toe injury prior to service, it was aggravated to the point that surgery was needed.  He asserted that he has since had many problems with his feet and toes, including balance difficulties and pain on walking and standing.  He asserted that amputation of the right little toe was not a result of natural progression of his condition but a result of his service.  In a January 2014 substantive appeal statement, he claimed that VA had decided his case incorrectly in 1976 because the RO failed to determine the level of his pre-service disability and therefore did not properly apply 38 C.F.R. § 3.306(a) [Aggravation of Preservice Disability] and § 4.22 [Rating of Disabilities Aggravated by Active Service].  

At the November 2014 Board hearing the Veteran he testified that during service he requested the removal of his right little toe nail because it was being aggravated by the wearing of combat boots.  Instead, he said the first part of his toe was removed.  [In recent years, toe complications have required the total removal of the right little toe.]  He appeared to claim that the facts were different than what the RO took them to be at the time of the 1976 rating decision.  
 
Historically, the Veteran filed an original disability claim in January 1976, asserting that in 1971 he underwent amputation of a part of the smallest toe on his right foot.  Service treatment records show that on the Veteran's service enlistment physical examination in September 1969, his feet were clinically evaluated as normal.  In a report of medical history at that time, he reported a fracture of the right fifth toe, which may have been occasionally symptomatic [the description in the record is illegible].  On March 25, 1970, the Veteran underwent another enlistment physical examination, evidently due to "lost records" at that time.  The feet were clinically evaluated as normal, although it was noted that he had fractured the small toe of his right foot two years previously and was treated with immobilization.  It was reported that he had occasional discomfort of the right foot with minor trauma.  He was given a physical profile of "1" for lower extremities and pronounced qualified for general military service.  

The Veteran was initially seen in service for his right little toe on July 6, 1970,.  He reported that he had dropped a 150-pound object "quite some while ago" on his right fifth toe, and that he was not able to have it properly fixed at the time.  The toe was described presently as misshaped and painful when he wore boots.  On July 22, 1970, he was seen again and his report of a "crushing type" toe injury three years previously was noted.  He complained of much trouble with pain in the toe, especially on wearing military shoes.  On evaluation, the toenail was deformed and very tender.  X-rays of the foot revealed deformity of the mid and distal phalanx of the toe in question.  

On July 27, 1970, the Veteran underwent a partial amputation of the right small toe to alleviate his painful symptoms; sutures were removed on August 12, 1970, and it was noted the wound was healed.  On August 17, 1970, he was seen with a complaint that he was unable to wear shoes; he was walking in stocking feet.  On evaluation, the toe was tender and swollen, and the foot was dirty.  The impression was trauma and postoperative healing.  The Veteran was advised to soak the foot two to three times per day as well as keep it clean.  X-rays of the right small toe were ordered to rule out osteomyelitis; they showed surgical absence of the terminal phalanx and distal portion of the middle phalanx, and the impression was radiographically, there was satisfactory appearance of the right fifth toe post amputation.  On August 24, 1970, a notation indicates that he was doing well except for some burning of the right little toe when he wore combat boots.  It was recommended that he wear comfortable shoes or a wide boot until a re-check in two months.  Thereafter, there is no evidence that the Veteran was seen for complaints or treatment of his right toe or foot.  

In an October 1970 physical profile serial report, the Veteran was noted to have no defects and required no duty restrictions.  On March 1972 physical examination, the Veteran's feet were clinically evaluated as normal, and he received a physical profile of "1" for lower extremities and was recommended for discharge.  On August 1973 separation physical examination, the feet were clinically evaluated as abnormal; it was noted that the Veteran had had an amputation of the distal phalanx of the right little toe, which had no symptoms ("WHNS").  He was given a physical profile of "1" for lower extremities and pronounced qualified for worldwide duty and separation.  In a report of medical history at that time, the Veteran wrote that his present health was "good."  

A February 1976 rating decision denied the Veteran service connection for a right little toe injury.  The evidence on file at that time and considered by the RO consisted of the Veteran's service treatment records and his original disability claim.  Based on the evidence before it, the RO determined that the record did not show chronic aggravation of the right little toe injury during service, and that the treatment provided for the Veteran's pre-service foot disability was "remedial" to improve the functioning of his foot.  A February 1976 RO letter notified the Veteran of that decision and his appellate rights.  He did not file a notice of disagreement with the February 1976 rating decision within the following year, and it therefore became final.  38 U.S.C.A. 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Analysis

The Board has carefully considered the applicable law and the evidence of record at the time of the February 1976 rating decision presently challenged and finds that the Veteran's contentions regarding CUE in that decision relative to denying service connection for a right little toe injury are without merit.  In other words, the Board finds that the conclusion reached by the RO in the February 1976 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect. 

The Veteran's CUE challenge to the June 1997 decision appears to be on two bases, namely, that the RO did not consider the correct facts as they were known at the time, and that the RO did not properly apply the law in effect at that time.  However, as will be discussed, the Veteran does not prevail on either argument.  

As to the underlying premise that the facts were different than what the RO took them to be in 1976, this claim is essentially an allegation that the RO misinterpreted the evidence by finding that the Veteran's right little toe was not permanently aggravated during service despite the fact that he underwent a partial amputation of his toe.  It is clear that at the time of the February 1976 decision, all of the evidence cited by the Veteran was before the RO.  This includes evidence that he had a right fifth toe injury prior to his military service, that his toe was evaluated as "normal" on the enlistment examination albeit with reports of occasional discomfort, that the pre-existing right small toe condition became symptomatic with pain and tenderness and a deformed toenail while wearing combat boots during service, and that he underwent surgery to remove the distal portion of his symptomatic toe.  Moreover, facts of record in 1976 that were not mentioned by the Veteran, but were evidently instrumental in the RO's determination, include the lack of complaints or treatment in relation to the right small toe or foot for the three years remaining in service after the  partial right fifth toe amputation.  At the Board hearing, the Veteran claimed that he wanted his right small toenail removed to alleviate symptoms but that his distal toe was removed instead, which he maintains is clear evidence of aggravation during service that was not due to the natural progression of his toe condition.  Nevertheless, the Veteran does not point to any evidence that the RO in 1976 failed to consider the correct facts in the record at the time.  The difference between the Veteran's current contentions and the RO's determination in 1976 is simply a matter of interpretation of that evidence.  As was noted above, CUE is more than a difference of opinion.  38 C.F.R. § 3.105(b).  The mere allegation that the evidence then of record should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were weighed, and such disagreement does not constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994). 

The Veteran also argues that the RO misapplied the law in effect in 1976.  With this challenge, he is alleging in essence that had the RO not made a legal error and instead correctly applied the law, the result of the February 1976 rating decision would have been manifestly different, and he would have been awarded service connection on the basis of aggravation of a pre-existing toe disability.  The Board finds, however, that the RO's application of the law in 1976 cannot be said to have been undebatably erroneous.  The service treatment records before the RO at that time showed that the Veteran had a pre-existing right fifth toe condition at the time of his service enlistment.  It was not then (nor is it now) in dispute that he injured his toe prior to service.  A history of a fracture of the right fifth toe was noted on the enlistment examinations in September 1969 and March 1970, and although his feet were evaluated as "normal" then, the Veteran's reports of occasional discomfort was specifically noted in regard to the right foot.  So, the Veteran may not be presumed sound in regard to such condition.  Then, on a number of occasions during a two-month period of service (July to August 1970), the Veteran was seen for right small toe complaints, which resulted in amputation of the distal portion of the toe.  Thereafter, the evidence shows that for more than three years until his separation from service in September 1973, the Veteran did not have any further toe complaints and did not receive any treatment for the toe or right foot.  But for the fact that the feet were evaluated as abnormal on the basis of the partial right small toe amputation, the Veteran's right toe was asymptomatic on the separation examination, as it was at the time of enlistment.  Moreover, physical profiles (under the PULHES classification system) for the lower extremities was a "1" on enlistment and separation, reflecting similar high levels of fitness.  From this evidence, the RO determined that there was no permanent ("chronic") aggravation during service.  That is, the RO determined that the evidence did not show that, despite the partial amputation, the underlying right toe condition increased in severity.  Rather, the toe symptoms in service were alleviated through surgical intervention, without any documented residual symptoms or sequelae (apart from the obvious missing distal toe).  

The Veteran claims that in 1976 the RO misapplied 38 C.F.R. § 3.306, which provides that aggravation of a pre-existing disability exists where there is an increase in disability during service that is not attributable to natural progression of the condition.  As a clear sign of an increase in disability which cannot be attributed to natural progress, he relies on the fact that the condition of his right small toe during service deteriorated to such an extent that it necessitated partial amputation in 1970.  The Board disagrees and finds that the RO correctly applied the regulation by determining that the evidence did not reflect an increase in disability in light of the resolution of toe symptoms following surgery.  This is in essence a difference of opinion on how the evidence is interpreted while applying the law, which as noted above is not a valid basis for prevailing in a CUE claim.  

It is also acknowledged that the Veteran has asserted that the RO failed to assess the level of his pre-service toe disability, thereby improperly applying 38 C.F.R. § 3.306(a) and § 4.22.  The provision of 38 C.F.R. § 3.306(a) does not require that an assessment of the specific level of a pre-service disability be made, and the provision of 38 C.F.R. § 4.22 is not applicable until after service connection by aggravation has been established and a rating for the disability is being assigned (whereupon the degree of disability upon enlistment, if ascertainable, is deducted from the degree of disability upon separation).  For the sake of argument in determining whether and to what extent a disability had increased in severity during service, even if the RO had assigned a 0 percent rating under the Schedule for Rating Disabilities (38 C.F.R. Part 4) to the asymptomatic right toe disability upon enlistment and compared it with the level of disability upon separation, the Veteran's asymptomatic right small toe, status post partial amputation, would arguably still be noncompensable at separation under the applicable rating criteria (see 38 C.F.R. § 4.71a, Code 5172, for amputation of one or two toes, other than the great toe, without metatarsal involvement) given the facts in evidence at the time of the 1976 rating decision.  

In short, the file shows that the RO's decision in February 1976 was in accordance with the applicable law, including U.S.C. §§ 310, 311, 353 (1970); 38 C.F.R. §§ 3.303(a), 3.304(b), 3.306(a), (b) (1975).  Therefore, the Veteran's reliance on misapplication of the law is not a valid basis for his CUE claim.  The Board reiterates that the standard for CUE requires that any such error compel the conclusions that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Here, the Veteran has not identified an undebatable error in the February 1976 rating decision denial of service connection for a right little toe injury which would manifestly change the outcome of the decision.  Any disagreement with how the RO weighed and evaluated the facts on record does not constitute CUE.  The February 1976 rating decision was reasonably supported by the evidence then of record, and was consistent with the laws and regulations then in effect.  Consequently, the appeal must be denied.  

Although the pertinent laws and regulations have not changed in large part since the 1976 rating decision, extensive guidance in interpreting those provisions has been given by the U.S. Court of Appeals for Veterans Claims, the U.S. Court of Appeals for the Federal Circuit, and VA's Office of General Counsel.  Thus, the Veteran is not precluded hereafter from filing an application to reopen a claim of service connection for a right small toe disability based on new and material evidence.  In fact, such issue was referred to the AOJ in the Introduction above.  


ORDER

The appeal to establish there was CUE in a February 1976 rating decision in that it denied service connection for a right little toe injury is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


